DISMISS; and Opinion Filed August 23, 2013.




                                             S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                          No. 05-13-00469-CR

                          DARRAN DEWAYNE HOPKINS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F11-35201-I

                                 MEMORANDUM OPINION
                              Before Justices O’Neill, Francis, and Fillmore
                                       Opinion by Justice O’Neill
       Darran Dewayne Hopkins was convicted by a jury of aggravated robbery. Punishment,

enhanced by one prior felony conviction, was assessed at thirty-seven years’ imprisonment.

Appellant filed a timely motion for new trial and notice of appeal. The Court now has before it

appellant’s motion to dismiss the appeal on the basis that appellant’s motion for new trial was

granted by the trial court.

       An order granting a motion for new trial restores a case to its position before the former

trial and there is no longer a judgment in place. See TEX. R. APP. P. 21.9(b); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.). Absent a judgment of conviction, we

have no jurisdiction over the appeal. See Waller, 931 S.W.2d at 664. Accordingly, we grant

appellant’s motion to dismiss the appeal.
       We dismiss the appeal for want of jurisdiction.



                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

130469F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DARRAN DEWAYNE HOPKINS,                             On Appeal from the Criminal District Court
Appellant                                           No. 2, Dallas County, Texas
                                                    Trial Court Cause No. F11-35201-I.
No. 05-13-00469-CR         V.                       Opinion delivered by Justice O’Neill.
                                                    Justices Francis and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 23rd day of August, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




                                             –3–